This cause coming on to be heard upon the demurrer to the answer of the respondent herein, the court upon consideration thereof overrules said demurrer, for the reasons:
First, that the court is of the opinion that Section 486-19, General Code, is not in contravention of the provisions of the Constitution of the state of Ohio.
Second, that the petition affirmatively shows that relator "refused to appear in response to the notice of the mayor at said hearing conducted on said charges on the 23d day of August, 1926," thereby not availing himself of opportunity afforded by law for the protection of his rights, if any, in the premises.
The demurrer filed to the answer herein is therefore overruled, the judgment of ouster prayed *Page 510 
for by the relator is denied, and the petition herein is dismissed at the cost of the relator.
Petition dismissed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN and KINKADE, JJ., concur.
ROBINSON, J., not participating.